Case 1:17-cv-04869-FB-LB Document 74-2 Filed 10/03/18 Page 1 of 17 PageID #: 1668




                                  EXHIBIT B
                                      TO
                PLAINTIFF’S REPLY IN SUPPORT OF 72(a)


            March 11 & 12 Eidelman Family Loss Communications
Case 1:17-cv-04869-FB-LB Document 74-2 Filed 10/03/18 Page 2 of 17 PageID #: 1669




                                 EXHIBIT B-1


                        Sunday, March 11, 2018, 12 pm
                         Initial Notice of Cancelation of
                     Voycheske March 14, 2018 Deposition
Depositions
              Case 1:17-cv-04869-FB-LB Document 74-2 Filed 10/03/18 Page 3 of 17 PageID #: 1670

         Subject: Deposi ons
         From: "Eidelman, Gary B." <Gary.Eidelman@saul.com>
         Date: 3/11/2018 12:01 PM
         To: Shawn Shearer <Shawn@shearerlaw.pro>
         CC: "david@zeitlinlawﬁrm.com" <david@zeitlinlawﬁrm.com>, "Cooper, Gillian A."
         <Gillian.Cooper@saul.com>, "Eidelman, Gary B." <Gary.Eidelman@saul.com>

         Shawn,

         I wanted to give you a heads up with as much notice as possible. We had to come to
         Pittsburgh this weekend because my mother in law, who has been very ill for 4 years, is
         close to death now. I suspect she will be gone within the next day or two which means the
         funeral will be shortly thereafter. I was planning on flying to Omaha late tomorrow night
         to defend the depositions but I need to cancel my flight. Accordingly, I would like us to
         reschedule the depositions for this coming Wednesday. Perhaps we can look in the next
         couple of weeks for dates that work. Thank you in advance for your understanding.

         Gary B. Eidelman
         Sent from my iPhone

         "Saul Ewing Arnstein & Lehr LLP (saul.com) " made the following annotations:
         +~~~~~~~~~~~~~~~~~~~~~~~+
         This e-mail may contain privileged, confidential, copyrighted, or other legally protected
         information. If you are not the intended recipient (even if the e-mail address is yours),
         you may not use, copy, or retransmit it. If you have received this by mistake please notify
         us by return e-mail, then delete.
         +~~~~~~~~~~~~~~~~~~~~~~~~+




1 of 1                                                                                      10/2/2018 1:44 PM
Case 1:17-cv-04869-FB-LB Document 74-2 Filed 10/03/18 Page 4 of 17 PageID #: 1671




                                 EXHIBIT B-2


                       Sunday, March 11, 2018, 2:52 pm
                    Initial Response to Notice of Cancelation
                                       Of
                     Voycheske March 14, 2018 Deposition
            Case 1:17-cv-04869-FB-LB Document 74-2 Filed 10/03/18 Page 5 of 17 PageID #: 1672

         Subject: Re: Deposi ons
         From: Shawn Shearer <shawn@shearerlaw.pro>
         Date: 3/11/2018 2:52 PM
         To: "Eidelman, Gary B." <Gary.Eidelman@saul.com>
         CC: "Cooper, Gillian A." <Gillian.Cooper@saul.com>, David Zeitlin <David@zeitlinlawﬁrm.com>
         BCC: shawn@shearerlawpro.com

         Gary - I feel for your situa on and hope the best for your family.

         Arrangements have already been made for Plain ﬀs travel to Omaha on Tuesday, conference rooms
         reserved, reporters and videographers scheduled for Wednesday morning. Plain ﬀ has made
         professional decisions around this date, a date that you both chose and conﬁrmed to the Court in
         your Mo on for Protec ve Order ﬁled on March 6, 2018. The small businesses in Omaha, who also
         agreed to your chosen me and date, must now be told for the second me in a month that their
         work to organize and reserve their me is fornaught with only a few days to reschedule their
         deposi on me in Omaha for other revenue opportuni es. Any costs of a cancella on should be paid
         by Defendants. Not to men on Judge Bloom's order in the ma er of your Mo on for Protec ve
         Order, gran ng Plain ﬀ the deposi on of Ms. Voycheske as scheduled.

         I have already scheduled most of my me for March and was planning to work Mr. Bisignano in, out if
         deference to his many responsibili es as CEO of First Data. You refused to produce Ms. Voycheske on
         February 23rd, 2018, sta ng that two days no ce was insuﬃcient given busy schedules. Now, with
         two days no ce, Saul Ewing, a ﬁrm of 800 lawyers with all the resources needed to cover defense of
         two deponents on one day, requests a delay for two or three weeks on two days no ce.

         As an accommoda on, Plain ﬀ is willing to limit Wednesdays tes mony to three hours total, with an
         expected two hours with Ms. Voycheske and one hour with Ms. Steﬀen, with both deposi ons then
         con nued un l a later me (mid-April).

         You can send a diﬀerent Saul Ewing partner, Ms. Cooper, or another senior associate. Or, First Data's
         local counsel who have defended Ms. Voycheske's prior deposi ons can a end. I can arrange for you
         to call-in, or FaceTime, as your email indicates that you have an iPhone. It can be your decision on
         whether the 9 a.m or 2 p.m. already scheduled mes will be used for both deposi ons will be used.

         In return, Plain ﬀ would like your response to his previous request for available mes to depose Frank
         Bisignano within 30 days, which is by April 5th based on Plain ﬀ s original request. As I indicated, I am
         willing to travel anywhere in the con nental United States to ﬁt the deposi on into Mr. Bisignano's
         travel schedule.

         Please promptly get back to me so that the arrangements can be made.

         Shawn Shearer
         Law Oﬃce of Shawn Shearer
         (214) 434-1594


1 of 2
            Case 1:17-cv-04869-FB-LB Document 74-2 Filed 10/03/18 Page 6 of 17 PageID #: 1673


         On Mar 11, 2018 12:01 PM, "Eidelman, Gary B." <Gary.Eidelman@saul.com> wrote:
          Shawn,

          I wanted to give you a heads up with as much no ce as possible. We had to come to Pi sburgh this
          weekend because my mother in law, who has been very ill for 4 years, is close to death now. I
          suspect she will be gone within the next day or two which means the funeral will be shortly
          therea er. I was planning on ﬂying to Omaha late tomorrow night to defend the deposi ons but I
          need to cancel my ﬂight. Accordingly, I would like us to reschedule the deposi ons for this coming
          Wednesday. Perhaps we can look in the next couple of weeks for dates that work. Thank you in
          advance for your understanding.

          Gary B. Eidelman
          Sent from my iPhone

          "Saul Ewing Arnstein & Lehr LLP (saul.com) " made the following annota ons:
          +~~~~~~~~~~~~~~~~~~~~~~~+
          This e-mail may contain privileged, conﬁden al, copyrighted, or other legally protected informa on.
          If you are not the intended recipient (even if the e-mail address is yours), you may not use, copy, or
          retransmit it. If you have received this by mistake please no fy us by return e-mail, then delete.
          +~~~~~~~~~~~~~~~~~~~~~~~~+




2 of 2
Case 1:17-cv-04869-FB-LB Document 74-2 Filed 10/03/18 Page 7 of 17 PageID #: 1674




                                 EXHIBIT B-3


                       Sunday, March 11, 2018, 10:13 pm
  Letter From Eidelman to Shearer Advising of Passing of His Mother-In-Law
             Case 1:17-cv-04869-FB-LB Document 74-2 Filed 10/03/18 Page 8 of 17 PageID #: 1675

         Subject: Barger - Le er to Shearer re rescheduling depos.DOCX
         From: "Eidelman, Gary B." <Gary.Eidelman@saul.com>
         Date: 3/11/2018 10:13 PM
         To: 'Shawn Shearer' <shawn@shearerlaw.pro>
         CC: 'David Zeitlin' <david@zeitlinlawﬁrm.com>, "Cooper, Gillian A." <Gillian.Cooper@saul.com>


         Dear Shawn:

         Please see the a ached le er.

                                          Gary B. Eidelman
                                          SAUL EWING ARNSTEIN & LEHR LLP
                                          500 E. Pra Street
                                          Suite 900 | Bal more, MD 21202-3133
                                          Tel: 410.332.8975 | Fax: 410.332.8976 | Mobile: 410.303.8832
                                          Gary.Eidelman@saul.com | www.saul.com




         Follow our blog, WISE: Workplace Ini a ves and Strategies for Employers, here
         * Please note that our Firm name and my email address have changed.



         "Saul Ewing Arnstein & Lehr LLP (saul.com)" has made the following annotations:
         +~~~~~~~~~~~~~~~~~~~~~~~+
         This e-mail may contain privileged, confidential, copyrighted, or other legally protected information. If you are not the
         intended recipient (even if the e-mail address is yours), you may not use, copy, or retransmit it. If you have received this by
         mistake please notify us by return e-mail, then delete.
         +~~~~~~~~~~~~~~~~~~~~~~~~+




           Attachments:


            24391037-v1-Barger - Le er to Shearer re rescheduling depos.pdf                                                   132 KB




1 of 1
            Case 1:17-cv-04869-FB-LB Document 74-2 Filed 10/03/18 Page 9 of 17 PageID #: 1676


                                                                                                                                                                                   Gary B. Eidelman
                                                                                                                                                                            Phone: (410) 332-8975
                                                                                                                                                                               Fax: (410) 332-8976
                                                                                                                                                                         Gary.Eidelman@saul.com
                                                                                                                                                                                       www.saul.com




                                                                                                                               March 11, 2018

                                         THIS IS AN EFFORT TO RESOLVE A DISCOVERY DISPUTE

                Via Electronic Mail

                Shawn E. Shearer, Esquire
                The Law Office of Shawn Shearer, P.C.
                3839 McKinney Avenue, Suite 155-254
                Dallas, TX 75204

                              Re:          Steven B. Barger v. First Data Corporation et al.
                                           Civil Case No. 1:17-cv-4869

                Dear Shawn:

                         As I foreshadowed in my earlier email from today, my mother in law of 30+ years died
                this afternoon. The funeral is scheduled for Tuesday afternoon in Pittsburgh, Pennsylvania,
                followed by Shiva in Pittsburgh and Baltimore thereafter. As a result, I am unable as lead trial
                counsel to travel to Omaha to defend depositions of Jennifer Voycheske and Amy Steffen which
                are scheduled for Wednesday, March 14, 2018. I am again requesting your voluntary cooperation
                in rescheduling these depositions for a date when I can be present. Please accept this letter as an
                effort to resolve a discovery dispute in accordance with the Federal Rules of Civil Procedure and
                the Local Rules of the United States District Court for the Eastern District of New York.

                        Last week, you requested that we produce Ms. Voycheske and Ms. Steffen on a range of
                dates and we agreed to produce them this week on March 14, 2018. At the time we scheduled
                these depositions, I was unaware that my mother on law would die this weekend. Earlier today
                before she passed away, I notified you by email that my mother-in-law was not doing well and
                would likely pass away soon, but most certainly in the next few days. As a result, I requested that
                we reschedule the two depositions and offered to find new mutually agreeable dates and times
                over the next few weeks. You responded by refusing to reschedule the depositions, citing, among
                other things, difficulties with your schedule in March and the various costs Plaintiff would incur
                if the depositions were canceled.




                                                                500 E. Pratt Street  Suite 900               B a l t i m o r e , M D 2 1 2 0 2 - 31 3 3
                                                                       Pho ne: (410) 332-8600                Fax: (410) 332-8862

24391037.1 03/11/2018D E L A W A R E F L O R I D A I L L I N O I S M A R Y L A N D M A S S A C H U S E T T S N E W J E R S E Y N E W Y O R K P E N N S Y L V A N I A W A S H I N G T O N , D C
                                                                                    A DELAWARE LIMITED LIABILITY PARTNERSHIP
Case 1:17-cv-04869-FB-LB Document 74-2 Filed 10/03/18 Page 10 of 17 PageID #: 1677
  Shawn Shearer, Esq.
  March 11, 2018
  Page 2


          Delaying these depositions will not prejudice Plaintiff in any manner. These depositions
  were scheduled just days ago and fact discovery does not close in this case until August 31,
  2018. Rather than involve the Court, I would hope we could work together pursuant to Local
  Civil Rule 26.4 to find another mutually agreeable time to take these depositions. Furthermore,
  to the extent Plaintiff incurs any out-of-pocket costs due to rescheduling (e.g., court reporters,
  travel costs), my Firm will reimburse your client for such costs provided that we receive
  appropriate documentation.

          Please advise me by 10:00 A.M. Eastern Standard Time tomorrow (March 12, 2018) if
  you are willing to reschedule the depositions of Ms. Voycheske and Ms. Steffen. Otherwise, I
  will be forced to request appropriate relief from Judge Bloom. I am again requesting your
  professional courtesies in this regard.

                                                       Very truly yours,



                                                       Gary B. Eidelman


  cc:          All Counsel of Record




  24391037.1 03/11/2018
Case 1:17-cv-04869-FB-LB Document 74-2 Filed 10/03/18 Page 11 of 17 PageID #: 1678




                                  EXHIBIT B-4


                       Sunday, March 11, 2018, 11:55 pm
     Shearer Condolences and Plaintiff Barger Requests Information About
        Honorarium and Deposition of Voycheske Confirmed Canceled
                        Monday, March 12, 2018 8:57 am
                      Eidelman Thanks for Understanding
             Case 1:17-cv-04869-FB-LB Document 74-2 Filed 10/03/18 Page 12 of 17 PageID #: 1679

         Subject: RE: Barger - Le er to Shearer re rescheduling depos.DOCX
         From: "Eidelman, Gary B." <Gary.Eidelman@saul.com>
         Date: 3/12/2018 8:57 AM
         To: 'Shawn Shearer' <shawn@shearerlaw.pro>
         CC: David Zeitlin <david@zeitlinlawﬁrm.com>, "Cooper, Gillian A." <Gillian.Cooper@saul.com>

         Thank you for your understanding. I will have Gillian be in touch later this week.

         Gary B. Eidelman, Esq.
         Saul Ewing Arnstein & Lehr LLP
         Oﬃce: 410.332.8975
         Mobile: 410.303.8832



         From: Shawn Shearer [mailto:shawn@shearerlaw.pro]
         Sent: Sunday, March 11, 2018 11:55 PM
         To: Eidelman, Gary B.
         Cc: David Zeitlin; Cooper, Gillian A.
         Subject: RE: Barger - Letter to Shearer re rescheduling depos.DOCX

         I feel your loss, all losses like this are hard.

         I told Mr. Barger about the situa on, he is a very kind man. My client understands that we are going to be in this for a
         the long haul, his statement to me was “Gary should go be with his family and not be concerned about the Omaha
         deposi ons.” Both Mr. Barger and I would like send our condolence to your family. What is the family’s preference for
         honorariums ?

         The Omaha deposi ons are oﬀ for Wednesday. When I receive a bill for deposi on planning costs, I will forward
         them.

         I will get back to you with a le er with a proposed plan tomorrow. I understand your family will be si ng Shiva in
         Pi sburgh and Bal more for the next few weeks, during that me who should I contact to arrange scheduling during
         that me.

         My condolences.

         Shawn E. Shearer
         The Law Oﬃce of Shawn Shearer, P.C.
         3839 McKinney Avenue #155-254
         Dallas, TX 75204
         (214) 434-1594
         www.shearerlaw.pro

         THIS EMAIL MAY CONTAIN CONFIDENTIAL AND/OR PRIVILEGED INFORMATION AND IS
         INTENDED FOR USE ONLY BY THE NAMED RECIPIENT. ANY OTHER USE OF THIS
         INFORMATION OR ANY ATTACHMENTS IS FORBIDDEN. IF YOU RECEIVE THIS EMAIL IN
         ERROR, PLEASE DELETE ALL COPIES AND, IF POSSIBLE NOTIFY THE INTENDED RECIPIENT.




         From: Eidelman, Gary B. [mailto:Gary.Eidelman@saul.com]


1 of 2
              Case 1:17-cv-04869-FB-LB Document 74-2 Filed 10/03/18 Page 13 of 17 PageID #: 1680
         Sent: Sunday, March 11, 2018 10:13 PM
         To: 'Shawn Shearer' <shawn@shearerlaw.pro>
         Cc: 'David Zeitlin' <david@zeitlinlawﬁrm.com>; Cooper, Gillian A. <Gillian.Cooper@saul.com>
         Subject: Barger - Le er to Shearer re rescheduling depos.DOCX


         Dear Shawn:

         Please see the a ached le er.

                                                     Gary B. Eidelman
                                                     SAUL EWING ARNSTEIN & LEHR LLP
                                                     500 E. Pra Street
                                                     Suite 900 | Bal more, MD 21202-3133
                                                     Tel: 410.332.8975 | Fax: 410.332.8976 | Mobile: 410.303.8832
                                                     Gary.Eidelman@saul.com | www.saul.com




         Follow our blog, WISE: Workplace Ini a ves and Strategies for Employers, here
         * Please note that our Firm name and my email address have changed.


         "Saul Ewing Arnstein & Lehr LLP (saul.com)" has made the following annotations:
         +~~~~~~~~~~~~~~~~~~~~~~~+
         This e-mail may contain privileged, confidential, copyrighted, or other legally protected information. If you are not the intended recipient (even if the e-mail address is
         yours), you may not use, copy, or retransmit it. If you have received this by mistake please notify us by return e-mail, then delete.
         +~~~~~~~~~~~~~~~~~~~~~~~~+




2 of 2
Case 1:17-cv-04869-FB-LB Document 74-2 Filed 10/03/18 Page 14 of 17 PageID #: 1681




                                  EXHIBIT B-5


                       Monday, March 12, 2018, 8:35 am
                           Letter Shearer to Eidelman
                Condolences and Requesting Bisignano Deposition
              Case 1:17-cv-04869-FB-LB Document 74-2 Filed 10/03/18 Page 15 of 17 PageID #: 1682

         Subject: RE: Barger - Le er to Shearer re rescheduling depos.DOCX
         From: "Shawn Shearer" <shawn@shearerlaw.pro>
         Date: 3/12/2018 8:35 AM
         To: "'Eidelman, Gary B.'" <Gary.Eidelman@saul.com>
         CC: "'Cooper, Gillian A.'" <Gillian.Cooper@saul.com>, "David Zeitlin" <david@zeitlinlawﬁrm.com>
         BCC: bb@shearerlaw.pro

         Dear Gary:

         Please see the a ached le er.

         From: Eidelman, Gary B. [mailto:Gary.Eidelman@saul.com]
         Sent: Sunday, March 11, 2018 10:13 PM
         To: 'Shawn Shearer' <shawn@shearerlaw.pro>
         Cc: 'David Zeitlin' <david@zeitlinlawﬁrm.com>; Cooper, Gillian A. <Gillian.Cooper@saul.com>
         Subject: Barger - Le er to Shearer re rescheduling depos.DOCX


         Dear Shawn:

         Please see the a ached le er.

                                                     Gary B. Eidelman
                                                     SAUL EWING ARNSTEIN & LEHR LLP
                                                     500 E. Pra Street
                                                     Suite 900 | Bal more, MD 21202-3133
                                                     Tel: 410.332.8975 | Fax: 410.332.8976 | Mobile: 410.303.8832
                                                     Gary.Eidelman@saul.com | www.saul.com




         Follow our blog, WISE: Workplace Ini a ves and Strategies for Employers, here
         * Please note that our Firm name and my email address have changed.


         "Saul Ewing Arnstein & Lehr LLP (saul.com)" has made the following annotations:
         +~~~~~~~~~~~~~~~~~~~~~~~+
         This e-mail may contain privileged, confidential, copyrighted, or other legally protected information. If you are not the intended recipient (even if the e-mail address is
         yours), you may not use, copy, or retransmit it. If you have received this by mistake please notify us by return e-mail, then delete.
         +~~~~~~~~~~~~~~~~~~~~~~~~+




            Attachments:


             20180318 Response to SEAL Le er.pdf                                                                                                                     789 KB




1 of 1
Case 1:17-cv-04869-FB-LB Document 74-2 Filed 10/03/18 Page 16 of 17 PageID #: 1683




                THE LAW OFFICE OF SHAWN SHEARER, P.C.
                           3839 MCKINNEY AVENUE, SUITE #155-254
                                   DALLAS, TEXAS 75205
                                   OFFICE: (214) 434-1594
                                 SHAWN@SHEARERLAW.PRO

                                          March 12, 2018
               THIS IS AN EFFORT TO RESOLVE A DISCOVERY DISPUTE

  Via Electronic Mail
  Gary Eidelman
  Saul Ewing Arnstein & Lehr, LLP
  500 E. Pratt Street, Suite 900
  Baltimore Maryland 21202-3133

  Dear Gary:

  I am writing in response to your letter of March 11, 2018 regarding the deposition of Ms.
  Voycheske and Ms. Steffen. Plaintiff will not depose Ms. Voychese and Ms. Steffen on March
  14, 2018 as noticed at your request.

  As I communicated to you by e-mail yesterday, Mr. Barger and I send our condolences for your
  loss and understand how this impacts your family. It is a poem I like, so here it is:

  The earth will never be the same again
  Rock, water, tree, iron, share this grief
  As distant stars participate in the pain.
  A candle snuffed, a falling star or leaf,
  A dolphin death, O this particular loss
  A Heaven-mourned; for if no angel cried
  If this small one was tossed away as dross,
  The very galaxies would have lied.
  How shall we sing our love's song now
  In this strange land where all are born to die?
  Each tree and leaf and star show how
  The universe is part of this one cry,
  Every life is noted and is cherished,
  and nothing loved is ever lost or perished.
  ― Madeleine L'Engle, A Ring of Endless Light

  I understand the loss to your family, there is no need for the depositions Wednesday, and we can
  reschedule the deposition of Ms. Voycheske and Ms. Steffen for mid-April, but they need to be
  taken.
Case 1:17-cv-04869-FB-LB Document 74-2 Filed 10/03/18 Page 17 of 17 PageID #: 1684
  Gary Eidelman
  November 16, 2017                                                                             Page 2



  Mr. Barger is a cancer survivor. His family has also faced this probability. But yet, there are
  legal machinations to which we must attend.

  You now have found reasons not to produce Ms. Voycheske twice. You even went to the length
  of getting a protective order against obtaining business records.

  As a small firm in Dallas, I have now scheduled two depositions in Omaha, made travel
  arrangements twice, made room reservations twice, hired videographers and stenographers twice,
  and now have canceled on them twice. All of this in less than a month. It is not fair to the small
  businesses being hired, reserving their time and then at the last minute being canceled. As noted
  in your letter, the invoices for costs will be forwarded to your firm for payment.

  Saul Ewing Arnstein & Lehr has 800 attorneys. There is someone in your firm more than capable
  of handling a defense of a deposition in Omaha. You have offices in Illinois. Moreover, Ms.
  Voycheske was deposed before in FMLA cases and was defended by counsel in Omaha. There is
  no reason why another Saul Ewing attorney or local counsel could not have defended this
  deposition. In my e-mail to you I even offered to have a conference line or a Facetime set-up for
  you, and I offered to reduce the time of the two depositions to a total of 3 hours (your choice
  whether morning or afternoon).

  Ms. Voycheske is a Human Resources Manager of a company with more than 20,000 employees.
  She reports to a vice president Ms. Steffen, who reported to Defendant Whalen, who reported to
  Defendant Marino, who reported to Defendant Bisignano. Ms. Voycheske admits to changing
  dates in the leave system.

  Instead of going to Judge Bloom regarding the March 14th deposition of Ms. Voycheske in her
  order, I would like an answer to my question as to when Mr. Bisignano will be presented.

  Your letter did not address my second request for a time to depose Mr. Bisignano. It is now three
  times that I have offered to meet him for 3 hours anywhere in the continental United States

  When is Bisignano available for deposition before April 5th?

  I am again requesting your professional courtesy in presenting the defendant you represent for
  deposition. If we can agree on a time and place, I will notice the deposition. If we do not agree
  on a time and place this week, I will notice a deposition of Mr. Bisignano at a time and place in
  compliance with the Federal Rules.

  I can be reached at the office at (214) 434-1594 or by e-mail at shawn@shearerlaw.pro.

                                        Very truly yours,




                          THE LAW OFFICE OF SHAWN SHEARER, P.C.
